DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
On page 11 of the response (10-11-22), it is disclosed that the Drawings have been updated to identify the spring.  However, upon review, the response does not appear to incorporate amended Drawings.  The Drawing objection below will be removed when the amended Drawings are received.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraphs [00020] and [00026], item 270.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, it is unclear what is meant by the magnet corresponds to the metal component.  Claim 1 already discloses the magnet attaches the cartridge to the ring which inherently has to include the metal component.  It is unclear how claim 3 further limits claim 1.  
With regards to claim 10, the preamble is directed towards the handle.  The specification discloses that the handle is represented only by the structures 120 and 130.  It is unclear how to interpret the ring limitation.  If the ring is positively claimed and comprised by the handle, the ring cannot be coupled to itself.  Basically, the ring cannot couple to the handle when the ring makes up part of the handle as disclosed in the preamble.  If the preamble is directed only towards the handle, the ring cannot be positively claimed and is an intended use of the handle.  Claim 10 should be replaced with “A shaving handle assembly” comprising a handle and a magnet carrier ring coupled to the handle”.
With regards to claims 11 and 13-15, to preambles of these claims no longer correspond with the preamble of independent claim 10 or the handle structure that claim 10 id directed towards.  As disclosed above the ring is not part of the handle as supported by the specification.  Claims 10, 11, and 13-15 all need to have the same preamble that is broad enough to positively claim the handle and the ring.  See example above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 10, 11, and 13-15 are rejected (claims 10, 11, and 13-15 as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/174778.
With regards to claims 1, 3, 5, and 6, WO 2019/174778 discloses the same invention including a razor (Figs. 17-21) having a cartridge (40) having at least one ferrous metal component (32), a handle (20), a magnet carrier ring coupled to the handle (90, 100), the ring having one magnet (31), the cartridge removably attaches to the ring via the one magnet (page 10 lines 3-10, Figs. 20 and 21), the one magnet corresponds to the at least one ferrous metal component of the cartridge (31, 32, Figs. 20 and 21), the ring has an alignment structure (102, page 10 lines 3-10) wherein the cartridge attaches to the handle when aligned with the alignment structure (102, 64, Figs. 10 and 11), and the alignment structure has a spring for distributing forces (page 9 lines 8-9 discloses 102 snap-fits to 64 and in order to snap-fit 102 must have spring characteristics making it have a spring). 
With regards to claims 10, 11 and 13-15, WO 2019/174778 discloses the same invention including a shaving handle for connecting to a shaving cartridge (20, Figs. 17-20) having a magnet carrier ring coupled to the handle (90, 100), the ring has one magnet (31), an alignment structure for attaching to the cartridge (102, page 10 lines 3-10), and the alignment structure has a spring component for distributing forces (page 9 lines 8-9 discloses 102 snap-fits to 64 and in order to snap-fit 102 must have spring characteristics making it have a spring).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/174778 in view of Robertson et al. (11,065,773) further in view of Levy (2019/0198212) and Jonte et al. (2013/0320116).
With regards to claims 4 and 12, WO 2019/174778 discloses the invention but fails to disclose a plurality of magnets.
Robertson et al. teach it is known in the art of magnetic connections in razors to incorporate a plurality of magnets to removably attach the cartridge to the handle (7704, Fig. 77).  It would have been obvious to have utilized a single magnet or a plurality of magnets to make the connection more secure.  A razor has sharp blades and more magnets allow for a more secure connection to prevent a potentially dangerous situation where the cartridge becomes unattached during use.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided WO 2019/174778 with a plurality of magnets, as taught by Robertson et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 4 and 12, WO 2019/174778 in view of Robertson et al. fail to disclose the magnets are arranged in a Halbach array configuration.
Levy teach it is known in the art of mounting magnetic connections to incorporate magnets arranged in a Halbach array configuration (paragraph [0063]).  Jonte et al. teach it is known in the art of mounting magnetic connections to incorporate magnets arranged in a Halbach array configuration (paragraph [0005]).  These references together show that one skilled in the art can utilize such an array in any type of mounting situation.  It would have been well within one’s technical skill to have used any reasonable and known array including a Halbach array configuration.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided WO 2019/174778 in view of Robertson et al. with a Halbach array configuration, as taught by, Levy and Jonte et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not directed towards the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 December 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724